                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JODY SMELTZ                                         :
                                                    :
       v.                                           :      CIVIL ACTION NO. 17-2973
                                                    :
NANCY A. BERRYHILL,                                 :
SOCIAL SECURITY ADMINISTRATION                      :

                                            ORDER

       This 10th day of January, 2019, following review of the Report and Recommendation

filed by United States Magistrate Judge Lynne A. Sitarski, and upon independent review of the

briefs filed by the parties, including objections, it is hereby ORDERED that:

   1. Plaintiff’s objections are OVERRULED;

   2. The Report and Recommendation is APPROVED and ADOPTED;

   3. Plaintiff’s Request for Review is DENIED; and

   4. Judgment is entered in this matter in favor of DEFENDANT.




                                                          /s/ Gerald Austin McHugh
                                                    United States District Judge
